COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 WAUSAU UNDERWRITERS                             §               No. 08-16-00120-CV
 INSURANCE COMPANY,
                                                 §                 Appeal from the
                      Appellant,
                                                 §                205th District Court
 v.
                                                 §             of El Paso County, Texas
 JAMES WEDEL AND MICHELLE
 WEDEL,                                          §               (TC# 2013DCV3496)

                       Appellees.                §

                                              §
                                            ORDER

       After further review of the clerk’s record, it appears that the trial court’s Order Granting

Summary Judgment, which was filed on September 2, 2015, is missing. Therefore, the district

clerk is ordered to prepare a supplemental clerk’s record containing said document. The

supplemental clerk’s record is due with this Court on or before February 23, 2017.

        IT IS SO ORDERED this 10th day of February, 2017.


                                                      PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.